                   Case 17-00471       Doc 77    Filed 07/05/19    Page 1 of 5



     UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MARYLAND
                           (Greenbelt Division)
In re:                              :
                                    :
SOLENA FUELS CORPORATION            :     Case No. 15-24430-WIL
                                    :     (Chapter 7)
******************************************************************************
GARY A. ROSEN,                      :
Chapter 7 Trustee                   :
                                    :
Plaintiff,                          :
                                    :
v.                                  :     Adv. Pro. 17-00471
                                    :
                                    :
DR. ROBERT T. DO                    :
                                    :
Defendant.                          :

******************************************************************************

                   CONSENT MOTION TO CONTINUE STATUS HEARING

         Assignees, SGNA LLC, and ALQIMI Technology Solutions, Inc. (collectively, the

“Assignees”), jointly move to continue the hearing presently scheduled for July 17, 2019. In

support of their motion, Assignees state further as follows:

              1.       The Court scheduled a Status Hearing for July 17, 2019. Dkt. No. 75.

              2.       Mr. Sosnowsky, counsel for Assignees is scheduled to be out of the area

on a pre-paid vacation at that time.

              3.       Counsel for Dr. Do has stated that he does not oppose continuing the

Status Hearing. Further, the parties note that they have made significant progress in settlement

negotiations and intend to use the additional time to memorialize final terms, in which case the

Status Hearing may no longer be necessary.
                  Case 17-00471       Doc 77     Filed 07/05/19     Page 2 of 5



             4.       Under the circumstances, the parties wish to preserve their and the Court’s

limited resources and respectfully submit that a brief continuance of the Status Hearing is

warranted.

       WHEREFORE the Assignees respectfully move for an Order continuing the Status

Conference to August 14, 2019 at 10:30 a.m.




 DATED: July 5, 2019

 Respectfully submitted

 /s/ Jonathan L. Gold                                /s/ William D. Day (with consent)
 Jonathan L. Gold                                   WILLIAM D. DAY (Fed. Bar No. 16710)
 Michael Best & Friedrich LLP                       4701 Sangamore Road, Ste. 100 N
 601 Pennsylvania Avenue NW, Suite 700 S.           Bethesda, MD 20816
 Washington DC, 20004                               (202) 253-3576
 202.747.9594                                       day@williamdaylaw.com
 jlgold@michaelbest.com

 and                                                Counsel for Robert T. Do



 Mark H.M. Sosnowsky
 Mark H.M. Sosnowsky (admitted PHV)
 Drinker Biddle & Reath LLP
 1500 K Street, N.W.
 Washington, DC 20005
 202.354.1327
 mark.sosnowsky@dbr.com

 Counsel to the Assignees




                                                2
                  Case 17-00471       Doc 77     Filed 07/05/19     Page 3 of 5




                                  CERTIFICATE OF SERVICE
       I hereby certify that on July 5, 2019, I electronically filed the foregoing Joint Motion to

Continue Trial Date and for Mediation Order with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to the following:

                                        Paul Sweeney
                                     Andrew Gerlowski
                          Yumkas, Vidmar, Sweeney & Mulrenin, LLC
                              10211 Wincopin Circle, Suite 500
                                 Columbia, Maryland 21044
                               Email: psweeney@yvslaw.com
                               Email: agerlowski@yvslaw.com

                                          William Day
                                  William Day Law Group, LLC
                                        98 Church Street
                                      Rockville, MD 20850
                                         301-605-1722
                                       williamdaylaw.com
                                   Day@williamdaylaw.com



                                                     /s/ Jonathan L. Gold_________
                                                      Jonathan L. Gold
                                                      Counsel to the Assignees




                                                 3
                  Case 17-00471      Doc 77     Filed 07/05/19    Page 4 of 5




     UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MARYLAND
                           (Greenbelt Division)
In re:                              :
                                    :
SOLENA FUELS CORPORATION            :     Case No. 15-24430-WIL
                                    :     (Chapter 7)
******************************************************************************
GARY A. ROSEN,                      :
Chapter 7 Trustee                   :
                                    :
Plaintiff,                          :
                                    :
v.                                  :     Adv. Pro. 17-00471
                                    :
                                    :
DR. ROBERT T. DO                    :
                                    :
Defendant.                          :

******************************************************************************

                                            ORDER

         UPON CONSIDERATION of the Assignees’ Consent Motion to Continue Status

Hearing, it is by the United States Bankruptcy Court for the District of Maryland hereby

         ORDERED that the motion is GRANTED; and it is further,




                                               4
                 Case 17-00471     Doc 77    Filed 07/05/19    Page 5 of 5



       ORDERED that the Status Hearing scheduled for July 17, 2019 is continued until

August 14, 2019 at 10:30 a.m.

.



SO ORDERED.

cc:    Plaintiffs
       Plaintiffs’ Counsel
       Defendant
       Defendant’s Counsel
       Chapter 7 Trustee
                                     END OF ORDER




                                             5
